Citation Nr: 0004808	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to June 
1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  The Board notes that, 
although the February 1998 rating decision entitled the issue 
as service connection for back disability as secondary to 
service-connected left knee disability, the rating decision 
also adjudicated on the merits the issue of service 
connection for a back disability on the basis of direct 
service connection, and specifically entered a finding that 
service connection for a back disability was denied because 
of the lack of evidence of injury or trauma to the back in 
service.  The veteran was notified of this decision in March 
1998.  

With regard to a notice of disagreement (NOD), in an April 
1998 Statement in Support of Claim, the veteran indicated 
that he wanted a statement of the case issued in his "recent 
denial of service connection of my back disability," but did 
not specify whether he wanted to appeal the denial of service 
connection on either a direct basis (related to a back injury 
in service) or on a secondary basis (caused by his service-
connected left knee disability), or both.  Applying a broad 
interpretation of the law, as reflected by 38 C.F.R. 
§§ 3.102, 4.3, 20.202 (1999), the Board finds that the 
veteran's April 1998 submission effectively constituted NOD 
to the February 1998 rating decision denial of service 
connection for a back disability, under both a direct and 
secondary theory of service connection.  

The May 1998 statement of the case (SOC) served as a SOC as 
to both of the issues to which the veteran had entered a NOD, 
that is, to both direct and secondary service connection for 
a back disability.  Although this SOC stated the issue to be 
service connection for back disability as secondary to 
service-connected left knee disability, the SOC included the 
laws and regulations pertaining to both direct and secondary 
service connection, and informed the veteran that service 
connection for a back disability had been denied because of 
the lack of evidence of injury or trauma to the back in 
service.  

As the February 1998 rating decision and the May 1998 SOC 
advised the veteran of the law and regulations pertaining to 
direct service connection, notwithstanding the issue was 
listed as secondary service connection, the Board finds that 
the veteran has not been prejudiced by thereby.  The record 
reflects that the veteran was notified of the law and 
regulations and subsequently presented evidence pertaining to 
direct service connection, appeared at a personal hearing and 
entered testimony regarding direct service connection, and in 
December 1999 the veteran's representative indicated that the 
veteran had sought service connection on a direct basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The applicable law and regulations provide that, after an 
appellant receives the SOC, he or she must file a substantive 
appeal within sixty days from the date the notification of 
the decision was mailed, or within the remainder of the one-
year period from the date the notification of the decision 
was mailed, whichever period ends later.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999). By 
regulation, the substantive appeal must consist of either a 
VA Form 9 or correspondence containing the necessary 
information.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).  The time period may be extended for a 
reasonable period on request for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(1999). 

In a May 1998 statement the veteran claimed he was seeking 
service connection for his back disability as the result of 
an injury in service in 1941-1942.  The RO entered another 
rating and provided a supplemental statement of the case 
denying service connection on a direct basis in June 1998.  
With regard to a substantive appeal, by his submission of a 
VA Form 9 in July 1998, the veteran effectively entered a 
substantive appeal only as to the issue of entitlement to 
service connection for a back disability on the basis of 
direct service connection.  Although the veteran wrote that 
he wanted to "apply for service connection" for a back 
condition, as he specifically referred to a back injury in 
service in 1941-1942, and this statement was entered on a VA 
Form 9 within 60 days from the date of the SOC (which the 
Board has found included the issue of direct service 
connection for a back disability), the Board construes the 
veteran's July 1998 VA Form 9 as a substantive appeal as to 
the issue of entitlement to service connection on a direct 
basis for a back disability.  Therefore, as an appeal was 
perfected, the issue of direct service connection for a back 
disability is currently before the Board on appeal, 
notwithstanding the RO's subsequent attempt to develop the 
issue of direct service connection as a new claim.  

The veteran has not submitted a substantive appeal, however, 
as to the issue of entitlement to service connection for a 
back disability as secondary to a service-connected left knee 
disability.  On the VA Form 9 received in July 1998, the 
veteran wrote that he went into service with a bad back, 
performed duties which worsened his back in service, and fell 
out of a truck and injured his back in service.  As he 
entered no specific arguments relating to errors of fact or 
law made by the RO in denying service connection on a 
secondary basis, the July 1998 VA Form 9 did not constitute a 
substantive appeal as to the issue of service connection for 
a back disability secondary to a service-connected left knee 
disability.  38 C.F.R. § 20.202 (1999).  On his substantive 
appeal the veteran requested a personal hearing which was 
conducted at the RO in November 1998.  At the hearing he 
identified the issue as service connection for his back 
disability on a direct basis and this was again reflected in 
the supplemental statement of the case provided to the 
veteran in February 1999.  In this regard, the Board notes 
that, on a VA Form 646 dated in August 1999, the veteran's 
representative referred to the July 1998 VA Form 9 as 
establishing a substantive appeal on the issue of secondary 
service connection. Neither the veteran nor his 
representative at any time contended that any other documents 
filed subsequent to July 1998 were a substantive appeal.  The 
Board has a legal duty to address the jurisdictional issues 
regardless of the actions of the RO.  See Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996). 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
disposition of the veteran's appeal.

2.  No competent medical evidence has been submitted to show 
that the veteran's current back disability is related to his 
active service, including a reported low back injury in 
service in 1941 or 1942 or 1943.


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Where a veteran who 
served for 90 days or more during a period of war develops 
arthritis to a degree of 10 percent or more within one year 
from separation from such service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. 3.307, 3.309 (1999).

Before reaching the merits of a claim for service connection, 
however, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded," that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

The veteran contends that his current back disability was 
caused by service, either from a fall from a truck or by 
lifting heavy laundry boxes.  In his substantive appeal, the 
veteran wrote that he was injured in service in 1941-1942, 
and his back condition resulted from this injury. 

The veteran's service medical records reflect that, at 
service entrance examination in March 1942, the veteran 
reported a history of many years of low back pain, with no 
clinical pathology.  It was considered to not be disabling.  
The veteran was treated for various unrelated conditions, 
including treatment at Letterman General Hospital in San 
Francisco, California, in June 1942 for a left knee disorder 
which had been bruised on his bed two months prior, and in 
June 1943 for an ill defined condition of the central nervous 
system and deviated nasal septum.  Service medical records, 
including the examination for separation, are negative for 
diagnosis or clinical findings of a back disorder. 

In an Application for Compensation in September 1946, the 
veteran claimed service connection for disorders which did 
not include a back condition.  On a VA examination in January 
1947, the veteran complained of back pain.  He reported being 
in bed the previous spring for three months because of his 
lower back.  There was no reference to service and the 
examination was essentially negative.  The diagnosis was no 
evidence of arthritis at this time.  Subsequently, various 
treatment records and examination reports reflect post-
service treatment for various disorders with no complaints 
pertaining to the back until a VA hospitalization in 
September 1968 which disclosed mild lumbar spine 
osteoarthritis.  There was no reference to service.  VA 
examination in June 1994, noted complaints of aching of the 
lumbosacral spine and revealed L5 muscular atrophy, limited 
range of motion of the lumbar spine, and diagnosed 
degenerative disc disease of the lumbosacral spine, at L3-L5, 
with radiculopathy.  There was no reference to service.

At a VA compensation examination of the spine in November 
1997, the veteran reported that he fell off a truck in 
service, but was not seen by a doctor.  He also reported that 
he had terrible pain in the lumbosacral area in service in 
1943 with no diagnosis being made and that he had back pain 
since then.  Examination of the back revealed discomfort with 
exercise and range of motion testing.  X-rays revealed 
degenerative changes of the lumbar spine with marginal spur 
formation at multiple levels.  The examiner indicated the 
veteran had significant degenerative arthritis of the 
lumbosacral spine with degenerative discs at multiple levels.  
The physician reported reviewing the veteran's entire record 
and that the arthritis of the veteran's spine was not related 
to his service connected left knee disability.

At a personal hearing in November 1998, the veteran testified 
in relevant part that: he fell from a truck in service and 
injured his head, but he did not injure his back at that 
time; he doubted that lifting boxes of laundry caused injury 
to his back, though it "could have"; he first complained 
about his back while on a ship, but it got better, and he did 
not complain for a while after that; he did not go to any 
doctor for his back while in service, but only for his 
sinuses and knee, and a nurse rubbed his back on one 
occasion; and he was treated about 3 times by a Dr. Tiesdale 
"maybe three months" after service. 

After a review of the evidence of record, and even assuming, 
for well-groundedness purposes, that the veteran experienced 
an injury to the back in service, the Board finds that there 
is no competent medical evidence of record to demonstrate 
that the veteran's current back disability, diagnosed as 
degenerative arthritis of the lumbosacral spine with 
degenerative discs at multiple levels, is related to his 
active service, including a reported low back injury in 
service, in 1941 or 1942 or 1943.  Likewise, even though the 
veteran has reported at the November 1997 VA examination that 
low back pain had been continuous since an injury in service 
in 1943, there is no medical opinion evidence of record to 
relate this claimed continuous post-service symptomatology to 
his service.  See Savage, 10 Vet. App. at 498.  Indeed, 
during the VA examination in January 1947, about two and a 
half years after service, the veteran complained of back pain 
from the previous spring, but made no reference to service.  
Arthritis was first indicated to be present during a VA 
hospitalization in September 1968, without any reference to 
service. 

With regard to the veteran's assertion of etiology, a lay 
person is competent to describe symptoms observed at any 
time, but is not competent to offer evidence which requires 
medical knowledge, such as a determination of medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Grottveit, 5 Vet. App. at 93; Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  If the only evidence on a medical 
issue is the testimony of a lay person, the claimant does not 
meet the burden imposed by 38 U.S.C. section 5107(a) and does 
not have a well-grounded claim.  Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form the basis of a well-grounded claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  For these reasons, the 
Board must find that the veteran's claim for service 
connection for a back disability, on a direct service 
connection basis, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 

In a brief on appeal dated in December 1999, the veteran's 
representative wrote pertaining to direct service connection, 
that, after correspondence to the Letterman U.S. Army 
Hospital, Presidio of San Francisco, California, was returned 
and marked "Forwarding Order Expired," a request for 
records should have been sent to the National Personnel 
Records Center.  However, the Board finds that further 
development is not warranted in this veteran's case.  The 
duty to assist the veteran has been fulfilled, as complete 
service medical records have been obtained and are of record.  
Neither the veteran nor the representative has indicated that 
these records are incomplete.  Additionally, service medical 
records reflect that in June 1943 the veteran was transferred 
to another hospital for a disorder of the nervous system and 
deviated nasal septum and not, as implied, for a back injury. 

Furthermore, the veteran has not indicated that such a record 
of hospital treatment for a back condition exists.  The 
veteran wrote on his VA Form 9, dated in July 1998, that he 
had been treated at a hospital for back problems prior to 
discharge.  However, subsequently, in sworn testimony at a 
personal hearing on appeal in November 1998, the veteran 
specifically testified that he fell from a truck and injured 
his head in service, but he did not injure his back, he 
doubted that lifting boxes of laundry caused injury to his 
back, and that he did not go to a doctor for his back while 
in service, but only for his sinuses, though a nurse rubbed 
his back on one occasion.  During the VA examination in 
November 1997, the veteran reported falling from a truck in 
service and related that he was not seen by a doctor.  In his 
December 1999 brief, the representative does not assert that 
a search for records would yield evidence of treatment for a 
back condition at Letterman Hospital, only that the search 
for such records to the National Personnel Records Center 
should have been conducted.  In connection with the search 
for documents, the duty to assist is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). 

Moreover, even assuming, for well-groundedness purposes, that 
the veteran sustained a back injury in service (as he wrote 
at one point but denied at other times), and even assuming 
that he had been treated at a service hospital for such back 
injury, which is what any existing in-service hospital 
treatment records might show, the veteran's claim would still 
be not well grounded because, as the Board's finding herein 
reflects, the veteran has not presented competent medical 
evidence of a nexus between his currently diagnosed back 
disability and his service, including a back injury in 
service.  The law does not require a useless act by VA, such 
as a remand, where there is no possibility of benefits 
flowing to the veteran.  See Winters v. West, 12 Vet. App. 
203, 207-8 (1999) (remand unnecessary, even where there is 
error, where there is no possibility of benefit flowing to 
the veteran because veteran had not submitted a well-grounded 
claim).  As the veteran has not presented a well-grounded 
claim, the duty to assist the veteran does not arise.  Epps 
v. Gober, 126 F.3d 1464 (1997); see also Morton v. West, 12 
Vet. App. 477 (1999) (per curiam) (VA Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until a well-grounded claim has been 
submitted).  Similarly, under 38 U.S.C.A. § 5103(a) (West 
1991), the VA Secretary is obligated by the duty to inform 
the veteran of any evidence of which the Secretary is on 
notice that is necessary to complete an application for 
benefits only "if the resulting evidence would likely 
[render] the claim plausible."  Hicks v. West, 12 Vet. App. 
86, 90 (1998) (citing Brewer v. West, 11 Vet. App. 228, 236 
(1998)); see also Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995). 


ORDER

The veteran's claim of entitlement to service connection for 
a back disability, being not well grounded, is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

